Citation Nr: 0000814	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  91-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic testicle 
disorder.

2.  Entitlement to service connection for a chronic right arm 
disorder.

3.  Entitlement to service connection for diverticulosis 
secondary to the veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
10, 1972, to June 24, 1972, and subsequently served for short 
periods of time on active duty for training and inactive duty 
for training.  This case was originally before the Board of 
Veterans' Appeals (the Board) on appeal from March 1988, 
October 1988, and December 1990 rating decisions of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The case was remanded to the RO for 
further development by the Board in December 1991.  The 
requested development was accomplished and the RO confirmed 
and continued the denial of the claims as listed on the title 
page of this opinion.  It is noted that the additional issue 
which was previously remanded by the Board in 1991 - 
entitlement to service connection for a nervous disorder - 
was granted by the RO in an April 1994 rating decision.  

The Board further notes that during the pendency of the 
remand, by rating action dated June 1997, the veteran's 
disability rating for his lumbar spine disorder was increased 
from 60 to 100 percent due to loss of use of both lower 
extremities, effective from February 1997.  In addition, he 
was also awarded special monthly compensation based on loss 
of use of both lower extremities, effective from February 
1997, as well as entitlement to automobile and adaptive 
equipment.



FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
suffer from diverticulosis which can be related to his prior 
service or to any service-connected disability.

2.  The veteran has not been shown by competent evidence to 
suffer from a testicular disorder which can be related to his 
prior service.

3.  The veteran has not been shown by competent evidence to 
suffer from a right arm disorder which can be related to his 
prior service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for direct or secondary service connection for 
diverticulosis.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for testicular disorder.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a right arm disorder.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1111, 1131 (West 
1991).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  

The veteran contends that he injured his right arm and left 
testicle during a fall in service in 1975; therefore, he 
argues that service connection is warranted for current right 
arm and left testicle disabilities.  It is further contended 
that he currently suffers with diverticulosis as a result of 
pain medication prescribed for his service-connected low back 
disability; therefore, service connection is also warranted 
on a secondary basis for diverticulosis.  

Factual Summary

During active duty for training in October 1976, the veteran 
fell and injured his back.  He was subsequently diagnosed and 
treated for a herniated disc at vertebra level L5-S1 and 
mechanical back pain.  While hospitalized in November 1976, 
he was also treated for a urinary tract infection; however, 
the records contain no evidence of any arm or testicle injury 
or disorder.  Thereafter, in April 1978, the veteran filed a 
claim for service connection for a low back disorder and a 
nervous condition; he made no reference to any arm or 
testicle disorder or disability.

Reports of VA medical examinations conducted in July and 
August 1978, indicated the veteran complained of low back 
problems and a nervous disorder.  He was afforded both an 
orthopedic and neurosurgery evaluation but there was no 
reference to any right arm or testicle disorder.  

By rating decision dated September 1978, the veteran was 
awarded service connection for chronic low back syndrome for 
which a 10 percent disability rating was assigned.

VA outpatient treatment records show treatment for chronic 
prostatitis in August 1980.  Report of VA orthopedic 
examination conducted in July 1983 referred only to 
complaints and findings relative to the veteran's low back 
disorder.

Private medical records reveal increased low back 
symptomatology in 1986; subsequently, he was admitted to a VA 
Medical Center (VAMC) from June to July 1986 for laminectomy 
and diskectomy at L5-S1 level.  Post-operatively, he 
continued to complain of persistent back and leg pain.  He 
was treated for a short period with antiinflammatory agents 
with improvement of pain but hematuria was noted.  A BA enema 
was done and revealed chronic diverticuli.  A sigmoidoscopy 
was then performed.  

VA outpatient treatment record dated January 1987 noted 
complaint of persistent pain of the left leg.  The veteran 
was also noted to have pain in the testicle as well as 
suprapubic pain.

VA hospital summary and inpatient medical records show that 
the veteran was admitted for further evaluation in February 
1987 after presenting at the emergency room with complaint of 
rectal bleeding for several weeks.  A history of diverticular 
disease was noted.  The most likely source of bleeding was 
believed to be either hemorrhoids or diverticuli.  Following 
colonoscopy, the diagnosis was diverticular disease.  These 
records contained no clinical or medical opinion of a link 
between the diagnosed diverticular disease and the veteran's 
prior service or his service-connected back disability.  

In February 1987 the veteran submitted a claim for service 
connection for residuals of arm and testicle injuries 
incurred from a fall while on active duty for training in 
June 1975.  He also submitted a copy of a service medical 
record, "individual sick slip", dated June 1975, which 
indicated the veteran was seen with complaint of pain in his 
right arm and testicle.  On examination, he was noted to 
complain of "tingling sensation" on the right upper 
extremity following trauma to the infra-axillary region from 
a fall while on patrol five days earlier.  A neurology note 
indicated that neurologic evaluation was normal and the 
examiner did not believe the veteran had a nerve injury 
although it could not be ruled out.  

In June 1988, the veteran amended his claim to include 
service connection for chronic diverticulosis secondary to 
his service-connected back disability.  He alleged that the 
diverticulosis was caused from prescribed medications he took 
for his back disability.  Additional lay statements received 
from the veteran and his spouse indicated their belief that 
the diverticulosis developed directly as a result of the 
veteran taking a high dosage of Motrin in 1986; and that the 
left testicle was originally injured in 1975, and then the 
condition was aggravated by the fall in 1976 and subsequent 
back surgery in 1986.  

The veteran and his spouse presented testimony at a personal 
hearing conducted in August 1989 to the effect that he 
injured his left arm - not his right as indicated in the 
service medical record and previously claimed - and his left 
testicle when he fell over a cliff and landed on a stone.  
Later in the hearing, the veteran stated that he hurt his 
right arm and left testicle in the 1975 fall and injured his 
back in 1976.

VA medical records dated in 1989 and 1990 show treatment for 
chronic diverticular disease.  

Reports of VA orthopedic examinations conducted in January 
1992 and August 1993 revealed no complaint or finding 
relative to the claimed disabilities.

By rating decision dated April 1994, the RO increased the 
veteran's disability rating for his back disability to 60 
percent; awarded service connection for dysthymia, rated 10 
percent disabling, as secondary to the service-connected back 
disability; and awarded a total (100 percent) disability 
rating based on individual unemployability.

Review of private and VA medical records dated in 1994 and 
1995 revealed treatment for severe left-sided diverticular 
disease.  However, these records contained no clinical or 
medical opinion as to causation or etiology of the disease.

Report of VA orthopedic examination conducted in March 1997, 
noted that the veteran presented in a wheelchair with 
complaint of excruciating back and leg pain.  Atrophy was 
noted in both lower extremities.  Objective findings 
supported the veteran's complaints of extreme pain.  The 
diagnosis was herniated disc disease at L4-L5 with facets 
disease at the lumbosacral area.  The report contained no 
reference to any of the claimed disorders.

By rating decision of June 1997, the RO approved the 
veteran's application for the purchase of an automobile 
and/or adaptive equipment, and also awarded the veteran 
special monthly compensation (SMC) for loss of use of both 
lower extremities.


Legal Analysis

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence does not indicate that the 
veteran suffers from a current any right arm disorder or 
testicular disorder.  Therefore, the existence of a current 
disability has not been established.  In addition, there is 
no clinical or medical opinion evidence of record to support 
the veteran's contention that there is a etiological or 
causal relationship between any current right arm or testicle 
disorder and the fall in service or any other incident of 
service.  As a consequence, it is found that the veteran has 
not presented evidence of a well grounded claim for service 
connection for either a right arm disorder or a testicular 
disorder.

With regard to the veteran's claim of secondary service 
connection for diverticulosis, the Board finds that the 
record is devoid of any competent medical evidence of a 
etiological or causal relationship between his service-
connected back disability and his diverticulosis.  Therefore, 
there is no evidence of a relationship between the diagnosed 
diverticular disease and any injury sustained in service.  As 
a consequence, it is found that the veteran has not presented 
evidence of a well grounded claim for service connection for 
diverticulosis.

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Entitlement to service connection for a testicular disorder, 
a right arm disorder, and diverticulosis, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


